Citation Nr: 1635290	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint and disc disease of the lumbar spine, with intervertebral disc syndrome (IVDS).
      
2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for a higher rating for his service-connected lumbar spine disability.  The Veteran submitted a notice of disagreement in February 2010; a statement of the case was issued in February 2011; and in March 2011, the Veteran submitted a timely substantive appeal to the Board.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.

With respect to the claim for a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to the claim for a TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

During the March 2013 hearing, the Veteran reported that he was currently unemployed, at least in part, due to his back problems.  While the RO previously denied a claim for a TDIU in an August 2012 rating decision, the Veteran's March 2013 testimony raises a new claim for a TDIU.  

In April 2013, the Board remanded the case for further development.

In a January 2016 rating decision, the RO assigned separate 10 percent evaluations for radiculopathy of the left and right lower extremities.  While the issue of entitlement to separate evaluations for neurological abnormalities are part and parcel to increased rating claims for the spine, the issues of entitlement to increased ratings for the Veteran's service-connected radiculopathy are not on appeal as the Veteran did not appeal the January 2016 rating decision granting service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in May 2016.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2016).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine to no worse than 35 degrees, considering painful flares and other factors; ankylosis of the entire thoracolumbar spine, incapacitating episodes lasting more than 6 weeks due to IVDS, and neurologic abnormalities (other than lower extremity radiculopathy) have not been shown.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for assignment of TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A standard November 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's April 2013 remand, more recent VA treatment records and private treatment records were obtained.

The Veteran was provided VA medical examinations in November 2009, September 2010, May 2011, and November 2015.  The Board acknowledges that these examination reports are inadequate to the extent that they do not document passive range of motion or indicate whether active range of motion was measured while bearing weight.  See Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016) (concluding that VA examinations are to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  However, the examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims as this decision grants a 40 percent rating for the spine and the next higher ratings are based on ankylosis.  Moreover, the reports are adequate to the extent that they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

Lumbar Spine

The Veteran seeks an evaluation in excess of 20 percent for degenerative joint and disc disease of the lumbar spine, with IVDS.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating, a 40 percent, is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  at Note 5.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher rating, a 40 percent, is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

In September 2009, the Veteran filed a claim for an increased rating for his service-connected lumbar spine disability.

On VA examination in November 2009, the examiner noted that forward flexion was limited to 50 degrees, even on repetitive motion testing.  The examiner noted pain, weakness, and lack of endurance, but failed to indicate the point at which pain began.

On VA examination in September 2010, the examiner noted that forward flexion was limited to 80 degrees, even on repetitive motion testing.  The examiner noted severe, daily pain as well as weakness, stiffness, and spasm, but failed to indicate the point at which pain began.

On VA examination in May 2011, the examiner noted that forward flexion was limited to 70 degrees, and that the Veteran was unable to perform repetitive motion testing due to pain.  The examiner noted severe, daily pain as well as weakness, stiffness, and spasm, but failed to indicate the point at which pain began.

On VA examination in November 2015, the examiner noted that forward flexion was limited to 35 degrees during flare-ups.  The Veteran reported frequent flare-ups of severe pain lasting up to two days.  The examiner reported that the Veteran does not suffer from ankylosis of the lumbar spine.  The examiner noted that the Veteran suffers from IVDS, but that he has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

During the pendency of the appeal, the criteria for the next higher rating, a 40 percent, have been met.  At worst, forward flexion of the thoracolumbar spine has been limited to 35 degrees with consideration of painful motion and other factors, including additional functional loss during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is shown by the November 2015 VA examination report.  While other spinal examination's show greater range of motion, the Board finds that after resolving the benefit of doubt in the Veteran's favor, the range of motion coupled with the functional impact of flare-ups and other factors more nearly approximate the criteria for a 40 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The criteria for the next higher rating, a 50 percent, have not been met.  The record is absent any lay or medical evidence of ankylosis of the entire thoracolumbar spine.  Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of a total duration of at least 6 weeks during any 12 month period of the appeal.

Additionally, there is no evidence of neurological abnormalities other than the already service-connected radiculopathy of the lower extremities.

Consideration has also been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.
 
Here, the first element of the analysis is not satisfied.  The Veteran's service-connected lumbar spine disability is productive of pain, limited motion, weakness, stiffness, spasm, flares, and radiculopathy.  These signs and symptoms, and their resulting impairment are contemplated by the rating schedule.

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran's radicular symptoms are contemplated by Diagnostic Code 8520 that takes into account nerve impairment.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, limited motion, weakness, stiffness, spasm, flares, and radiculopathy.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability with radiculopathy because the rating criteria reasonably describe his disability level and symptomatology.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's lumbar spine disability, referral for extraschedular consideration is not required.

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Additionally, a veteran may be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is service connected for disabilities of the knees, lumbar spine, right hip, right shoulder, and feet as well as radiculopathy of the bilateral lower extremities and eczema.  Throughout the pendency of the appeal, his service-connected disabilities have been collectively rated more than 70 percent disabling.  While the Veteran meets the schedular rating requirements for TDIU under 4.16(a), the Board finds that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.

As to his employability, the Veteran contends that his back pain caused him to retire from teaching in December 2005.  See, e.g., Statement (November 2015).  He explained that his pain is aggravated by walking and standing and can become excruciating.  In November 2015, a VA examiner opined that while pain precludes physically demanding work,  "[t]he Veteran does not have any mental disability, and is therefore able to perform a wide variety of jobs that do not require physical labor.  He is also able to perform basic tasks in the course of such jobs, such as changing positions, walking moderate distances, and moving light objects."

As to his education and occupational experience, the Veteran obtained a master's in education in 2001 and worked as a teacher until 2005.  He contends that his orthopedic disabilities interfere with his ability to stand and teach.  The November 2015 VA examiner opined that "[e]ven if [the Veteran] were to leave this profession, his success as a teacher indicates that he is capable of performing nonphysical work, which is typically more stable and profitable than the types of physical jobs" that pain would potentially prevent him from doing.

Here, except for the Veteran's eczema (noncompensably disabling), his service-connected disabilities involve the musculoskeletal system, resulting in signs and symptoms that impair his ability to perform physical work.  The evidence does not suggest, and the Veteran does not contend, that these disabilities impair the intellectual skills that propelled him through his master's program or his teaching career.  That said, while he cannot tolerate the standing and walking associated with teaching, there is no evidence that he cannot teach from a wheelchair or obtain and sustain employment that calls on his demonstrated intellectual skills.

In consideration of this evidence, the Board finds that the preponderance of the evidence is against the claim for TDIU.  Thus, there is no doubt to be resolved; and TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A 40 percent rating, but no higher, for service-connected degenerative joint and disc disease of the lumbar spine, with IVDS is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is denied.


____________________________________________
M.G . MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


